DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 7 of the response, filed 04/15/2022, with respect to the objections to the specification, have been fully considered and are persuasive.  The informalities have been removed from the specification; therefore, the objections to the specification have been withdrawn. 
Applicant’s arguments, see Page 7 of the response, filed 04/15/2022, with respect to the rejection of Claim 7 under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from Claim 7; therefore, the rejection of Claim 7 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant's arguments filed 04/15/2022, regarding the rejection of Claims 1, 5-7, and 9 have been fully considered but they are not persuasive.  The applicant argues that Gimat (either alone or in combination with Hong and/or Hertel) fails to disclose the limitation of the reinforcing layer being made only of a thermosetting polymer as recited in Claim 1.  However, Claim 1 does not recite the reinforcing layer being made only of  thermosetting polymer.  Claim 1 recites “a reinforcing layer of a thermosetting polymer”; nowhere does Claim 1 recite that the reinforcing layer is made only of a thermosetting polymer.  Therefore, the applicant’s arguments are not persuasive.
Due to the amendments to Claim 1, the previous rejections made under 35 U.S.C. §102(a)(1) are withdrawn and new rejections under 35 U.S.C. §103 are made.
Applicant' s arguments, see Pages 8-10 of the response, filed 4/15/2022, with respect to the rejection(s) of claim(s) 2-4, have been fully considered and are persuasive.  Gimat only discloses the matrix 52 of the reinforcing layer being a thermosetting polymer, not the fibers 50 of the reinforcing layer, and thus the reinforcing layer of Gimat is not made only of a thermosetting polymer as claimed in Claim 2.   However, upon further consideration, a new ground(s) of rejection is made in view of Hertel (US Patent No: 5,486,096), as well as a rejection under 35 U.S.C. §112(a) for failing to comply with the written description requirement.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 2 discloses the limitation “a reinforcing layer made only of a thermosetting polymer” (emphasis added).  This limitation is an exclusionary proviso and thus must have basis in the original disclosure.  However, the original disclosure fails to provide said basis for the reinforcing layer being made only of a thermosetting polymer.  The specification discloses “A reinforcing layer 23 of thermosetting polymer” (Page 8, Line 27); however, the specification never discloses that the reinforcing layer is made only of a thermosetting polymer.  The original disclosure fails to disclose the added limitation to Claim 2 of the reinforcing layer being made only of a thermosetting polymer; therefore, the limitation comprises new matter, and Claims 2-4 (since Claims 3-4 are dependent upon Claim 2) are rejected under 35 U.S.C. §112(a) for failing to comply with the written description requirement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gimat (WO 2017/055727 A1, with US Publication No: 2018/0274374 used as an English translation) in view of Hertel (US Patent No: 5,486,096).
Regarding Claim 1: Gimat discloses a turbomachine blade (Figure 10, No. 16). The blade comprises a blade body (30) of fiber-reinforced organic matrix composite material (Paragraph [0005], Lines 1-3), the blade body having a pressure side (22) and a head (24) provided with an apex (26); an erosion protective film of a thermoplastic polymer bonded to the blade body (Paragraph [0068], Lines 1-4), wherein the blade further comprises, on the head of the blade body, a reinforcing layer (46) of a thermosetting polymer (Paragraphs [0048] and [0056]), positioned on the erosion protective film and covering the apex of the blade body (Figure 10).  Gimat, however, fails to disclose the thermosetting polymer of the reinforcing layer being an epoxy resin.
Hertel teaches a blade (Figure 2, No. 10) comprising a reinforcing layer (20) with a thermosetting polymer, wherein the thermosetting polymer is epoxy resin (Column 4, Lines 7-10).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the thermosetting polymer of the reinforcing layer of Gimat an epoxy resin, as taught by Hertel, for the purpose of improving the erosion resistance of the reinforcing layer (Abstract, Lines 3-5).
Regarding Claim 5: Gimat, as modified by Hertel, discloses the blade according to Claim 3, wherein the reinforcing layer extends along the apex in strip form (Gimat: Figure 10) and wherein the protective film and the reinforcing layer are disposed only on the pressure side of the blade body (Gimat: Figure 10).
Regarding Claim 7: Gimat, as modified by Hertel, discloses the blade according to Claim 1, wherein the thermosetting polymer of the reinforcing layer is identical to a thermosetting polymer forming the organic matrix of the blade (Gimat: Paragraphs [0008] and [0066]).
Regarding Claim 9: Gimat, as modified by Hertel, discloses a turbomachine comprising a fan including a plurality of blades according to Claim 1 (Gimat: Paragraph [0032]).
Regarding Claim 2: Gimat discloses a method for protecting a turbomachine blade (16) against erosion. The blade comprises a blade body (30) of fiber-reinforced organic matrix composite material (Paragraph [0005], Lines 1-3), the body having a pressure side (22) and a head provided with an apex (26). The method comprises the following successive steps of: a) assembling by bonding an erosion protective film of a thermoplastic polymer on the blade body (Paragraph [0068], Lines 1-4); b) applying a reinforcing layer (46) of a thermosetting polymer (Paragraphs [0048] and [0056]) to the head of the blade body, so that it the reinforcing layer is positioned on the erosion protective film and covers the apex of the blade body (Figure 10).  Gimat, however, fails to disclose the reinforcing layer being made only of a thermosetting polymer, the thermosetting polymer being an epoxy resin.
Hertel teaches a blade (Figure 2, No. 10) comprising a reinforcing layer (20) made only of a thermosetting polymer, wherein the thermosetting polymer is epoxy resin (Column 4, Lines 7-10).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the reinforcing layer of Gimat solely out of a thermosetting polymer, the thermosetting polymer comprising epoxy resin, as taught by Hertel, for the purpose of improving the erosion resistance of the reinforcing layer (Abstract, Lines 3-5).
Claims 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gimat and Hertel as applied to claims 2 and 1 above, and further in view of Hong (US Publication No: 2012/0163981).
Regarding Claim 3: Gimat, as modified by Hertel, discloses the method according to Claim 2; however, Gimat fails to disclose the blade being a blade to be repaired comprising a damaged erosion protective film of a thermoplastic polymer, bonded to the blade body, at least a portion of which located near the apex (20) of the blade body is damaged, and wherein step a) is preceded by an operation of removing at least the damaged portion of the damaged protective film.
Hong teaches a method of repairing a damaged turbomachine blade (Figure 1, No. 10), the blade comprising a damaged erosion protective film bonded to the blade body, at least a portion of which located near an apex of the blade body is damaged, and wherein step a) is preceded by an operation of removing at least the damaged portion of the damaged protective film (Paragraph [0008]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the method of Gimat, as modified by Hertel, with the step of removing at least a damaged portion of a damaged protective film, as taught by Hong, for the purpose of allowing a blade that has erosion damage to be repaired in the field (Paragraph [0007], Lines 9-12).
Regarding Claim 4: Gimat, as modified by Hertel and Hong, discloses the method according to Claim 3, wherein the method further comprises, after step b), applying an anti-erosion paint layer on the blade body so as to cover the protective film and the reinforcing layer and wherein the method further comprises, prior to the operation of removing said at least one damaged portion of the damaged protective film, an operation of removing said anti-erosion paint layer (Hong: Paragraphs [0008] and [0013]).
Regarding Claim 6: Gimat, as modified by Hertel, discloses the blade according to Claim 1; however, Gimat fails to disclose the protective film being bonded to the blade body with a layer of a thermosetting polymer which is identical to the thermosetting polymer of the reinforcing layer.
Hong teaches a turbomachine blade (Figure 1, No. 10) comprising a blade body with an erosion protective film boded to the blade body and a reinforcing layer positioned on the erosion protective film, wherein the protective film is bonded to the blade body with a layer of a thermosetting polymer which is identical to the thermosetting polymer of the reinforcing layer (Paragraph [0138]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the protective film of the blade of Gimat, as modified by Hertel, bonded to the blade body with a thermosetting polymer, as taught by Hong, for the purpose of allowing the blade to be repaired via hand sanding without the use of power tools (Paragraph [0139], Lines 6-8).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745